IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs May 3, 2011

                  STATE OF TENNESSEE v. PAUL LEON COX

               Direct Appeal from the Circuit Court for Hardin County
                       No. 9214     C. Creed McGinley, Judge


                No. W2010-01537-CCA-R3-CD - Filed October 6, 2011


The defendant, Paul Leon Cox, filed a motion to suppress evidence derived from a traffic
stop conducted by a Tennessee Valley Authority (TVA) officer outside of TVA property. The
trial court granted the motion, and the State appeals the trial court’s ruling. Upon review, we
affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which D. K ELLY T HOMAS,
J R., J., joined. D AVID H. W ELLES, S P.J., not participating.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Senior Counsel;
Hansel J. McCadams, District Attorney General; and Frankie K. Stanfill, Assistant District
Attorney General, for the appellant, State of Tennessee.

Curtis F. Hopper, Savannah, Tennessee, for the appellee, Paul Leon Cox.

                                         OPINION

                                  I. Factual Background

       The Hardin County Grand Jury indicted the defendant for driving under the influence
(DUI) and violating the implied consent law. Thereafter, the defendant filed a motion to
suppress alleging that the arresting officer, who was employed by TVA as a security officer,
did not have the authority to effectuate a traffic stop outside TVA property.

       Although the appellate record does not contain a transcript of the suppression hearing,
the record does contain the following summary of the proof adduced at the hearing:
              1. Brad Smith was employed as an officer by the Tennessee
              Valley Authority at Pickwick Dam. He had graduated from the
              academy and is a certified peace officer.

              2. On March 27, 2009, Officer Smith was on duty but had left
              Pickwick Dam and was traveling north on Highway 128 in
              Hardin County, Tennessee.

              3. At approximately eight (8) miles from the property under the
              jurisdiction of the Tennessee Valley Authority, Officer Smith
              initiated blue lights on the Defendant, Paul Leon Cox, and
              eventually made an arrest.

              4. When acting upon the arrest of the Defendant, Paul Leon
              Cox, the officer was acting under the color of law and not as a
              citizen.

       The trial court granted the defendant’s motion to suppress, finding that “the Officer
did not have jurisdiction and therefore probable cause did not exist to seize the Defendant.”
The trial court later dismissed the indictment against the defendant. On appeal, the State
challenges the trial court’s decision to grant the defendant’s motion to suppress.

                                         II. Analysis

       In reviewing a trial court’s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court’s findings of fact
in a suppression hearing will be upheld unless the evidence preponderates otherwise.” Id.
Nevertheless, appellate courts will review the trial court’s application of law to the facts
purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Furthermore, the
prevailing party is “entitled to the strongest legitimate view of the evidence adduced at the
suppression hearing as well as all reasonable and legitimate inferences that may be drawn
from that evidence.” Odom, 928 S.W.2d at 23.

        In the instant case, the State argues that the trial court erred by finding that Officer
Smith did not have jurisdiction to stop the defendant. On appeal, the State cites State v.
Roger D. Harrison, No. M2002-00603-CCA-R3-CD, 2003 WL 882379 (Tenn. Crim. App.
at Nashville, Mar. 7, 2003), and Tennessee Code Annotated section 40-7-109, the “citizens
arrest” statute, in support of its argument.

                                              -2-
       In Harrison, TVA Officer Kevin Pollard, who was returning home after work, stopped
Harrison on Highway 840 after observing him “cross the fog line three times on a clear night,
while traveling well below the posted speed limit.” Harrison, No. M2002-00603-CCA-R3-
CD, 2003 WL 882379, at *1. Harrison’s eyes were bloodshot, his speech was slurred, and
he smelled of alcohol. Id. After admitting to consuming six beers and failing to successfully
complete three field sobriety tests, Harrison was arrested for DUI. Id.

        In determining whether Officer Pollard had jurisdiction to effectuate the stop, a panel
of this court examined Tennessee Code Annotated section 38-3-120, which provides that a
TVA peace officer

              “shall have and exercise . . . the power to make arrests for
              public offenses . . . committed upon, about, or against TVA
              property or on public roads or rights-of-way passing through or
              over such property, and, while in pursuit of a person fleeing
              after committing such an offense, may pursue the person and
              make arrest anywhere in the state. . . . Notwithstanding any
              other provision of law, the authorities, responsibilities and
              liabilities of such officers shall be limited as provided for under
              this section.”

Id. at *2. The court stated that “[t]he act of a TVA officer stopping a motorist for an
investigatory traffic stop not occurring on TVA property, nor on state property traversing
TVA property, nor in pursuit of a person who has committed a crime on TVA property, is
not authorized by [Tennessee Code Annotated section 38-3-120].” Id.

       Nevertheless, the court concluded that the proof established that Officer Pollard “was
a sworn federal law enforcement officer.” Id. at *3. Therefore, the court determined that
Officer Pollard had the authority to stop Harrison pursuant to Tennessee Code Annotated
section 38-3-113, which provides

              “that a sworn federal law enforcement officer, who in official
              capacity is authorized by law to make arrests, shall, when
              making an arrest in this state for a nonfederal offense, have the
              same legal status and immunity from suit as a state or local law
              enforcement officer if such arrest is made under the following
              circumstances: . . .

              (2) The officer reasonably believes the person arrested has
              committed a misdemeanor that amounts to a breach of the peace

                                              -3-
              in the officer’s presence or is committing such a misdemeanor
              in the officer’s presence[.]”

The court concluded that, pursuant to Tennessee Code Annotated section 38-3-113, “TVA
Officer Pollard ‘ha[d] the same legal status’ as a state or local law enforcement officer would
have had in making stop of [Harrison’s] vehicle.” Id.

       As we stated earlier, the State relies on Harrison to support its argument that Officer
Smith had jurisdiction to effectuate the stop. However, we respectfully disagree with the
conclusion reached in Harrison that the stop was authorized by Tennessee Code Annotated
section 39-3-113.

        Our supreme court has observed that “[i]n interpreting statutes, we are required to
construe them as a whole, read them in conjunction with their surrounding parts, and view
them consistently with the legislative purpose.” State v. Turner, 913 S.W.2d 158, 160
(Tenn. 1995); see also State v. Carroll, 36 S.W.3d 854, 863-64 (Tenn. Crim. App. 1999).
It is well-settled law that a specific statutory provision relating to a particular subject takes
precedence over a general provision. See Graham v. Caples, 325 S.W.3d 578, 582 (Tenn.
2010).

       Tennessee Code Annotated section 38-3-113 is a general statute dealing with the
“legal status” of “sworn federal law enforcement officer[s].” On the other hand, Tennessee
Code Annotated section 38-3-120(c) specifically addresses the authority of TVA officers,
specifically providing that “[n]otwithstanding any other provision of law,” the authority of
TVA officers is curtailed to the situations listed in that statutory provision. Therefore, in our
view, Tennessee Code Annotated section 38-3-113 is not applicable to a TVA officer.

        The State contends that even if Tennessee Code Annotated section 39-3-120 is not
applicable, Officer Smith had the authority to make the stop pursuant to Tennessee Code
Annotated section 40-7-109, the “citizen’s arrest” statute. This claim is likewise unavailing.
Tennessee Code Annotated section 40-7-109 provides that in limited situations, a private
citizen may be authorized to make an arrest. However, as the defendant notes, the record
provided on appeal does not reflect Officer Smith’s reason for stopping the defendant,
leaving us unable to determine whether there was a legitimate basis for the stop. Therefore,
“this court must presume that the trial court’s rulings were supported by sufficient evidence.”
State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App. 1991).




                                               -4-
                                      III. Conclusion

      In sum, we conclude that because of the inadequacy of the record on appeal, we must
presume that the trial court did not err in granting the defendant’s motion to suppress and in
dismissing the indictment against the defendant.


                                                   _________________________________
                                                   NORMA McGEE OGLE, JUDGE




                                             -5-